DETAILED ACTION
Pending Claims
Claims 18-24, 26-32, and 34-36 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-24, 26-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Limerkens et al. (US 2013/0245164 A1) in view of Nodelman et al. (US Pat. No. 5,502,147).
Regarding claims 18-24, 26, 29, 31, and 34, Limerkens et al. disclose: (18) process for producing a composite polyisocyanurate material (Abstract; paragraphs 0010-0013 & 0054), comprising the following steps:
a) providing a polyisocyanate composition A) which comprises oligomeric polyisocyanates and is low in monomeric diisocyanates (paragraphs 0021-0023), and
b) catalytically trimerizing the polyisocyanate composition A) in the presence of at least one fibrous filler B) (paragraphs 0081-0084 & 0086-0094) and of a trimerization catalyst C) to give the composite polyisocyanurate material (paragraphs 0054), where the trimerization catalyst C) comprises at least one metal salt and/or quaternary ammonium salt (paragraph 0055);
(19) characterized in that the trimerization catalyst C) as metal salt in step b) comprises an alkali metal salt or alkaline earth metal salt of a carboxylic acid (paragraph 0055);
(20) characterized in that the trimerization catalyst C) as metal salt in step b) comprises potassium acetate (paragraph 0055);
(21) characterized in that the trimerization catalyst C) further comprises a polyethylene glycol (paragraphs 0034, 0035, 0043 & 0051);
(22) characterized in that the fibrous filler is selected from the group consisting of glass fibres, basalt fibres, carbon fibres and mixtures thereof (paragraphs 0082, 0089 & 0094);
(23) characterized in that the fibrous filler used is glass fibres (paragraphs 0082, 0089 & 0094);
(26) characterized in that the polyisocyanate composition A) has a mean NCO functionality of 1.0 to 6.0 (paragraph 0027);
(29) composite polyisocyanurate material obtained by the process (paragraphs 0081-0094);
(31) characterized in that the proportion by weight of the metal or the metal ions in the composite polyisocyanurate material is at least 0.00025% by weight, based on the polyisocyanate composition A) (Table 1; paragraph 0056); and
(34) components consisting of or comprising the composite polyisocyanurate material (paragraphs 0091-0092).
Limerkens et al. fail to explicitly disclose: (1) wherein the polyisocyanate composition A) contains not more than 50% by weight, based on the weight of the polyisocyanate composition A), of aromatic polyisocyanates.  Rather, they disclose that their polyisocyanates “include known aliphatic, cycloaliphatic, araliphatic, aromatic and heterocyclic polyisocyanates,” (see paragraph 0017; see also preferred 1,6-hexamethylene diisocyanate and isophorone diisocyanate in paragraph 0023).  Accordingly, any embodiment not including aromatic polyisocyanates, including embodiments featuring the preferred 1,6-hexamethylene diisocyanate and isophorone diisocyanate, would have obviously satisfied this embodiment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the instantly claimed polyisocyanate composition in the process of Limerkens et al. (containing not more than 50% by weight of aromatic polyisocyanates) because: (a) Limerkens et al. disclose that their polyisocyanates “include known aliphatic, cycloaliphatic, araliphatic, aromatic and heterocyclic polyisocyanates;” (b) the preferred materials of Limerkens et al. include 1,6-hexamethylene preferred 1,6-hexamethylene diisocyanate and isophorone diisocyanate, would have obviously satisfied this embodiment.
Limerkens et al. disclose that when using low molecular weight, highly volatile diisocyanates, it is preferred to convert these diisocyanates into adducts with lower monomeric diisocyanate contents (see paragraph 0021).  These adducts include isocyanurate rings (see paragraph 0021), which correspond to the instantly claimed “oligomeric polyisocyanates”.  This is to prevent volatizing during processing (see paragraphs 0018 & 0021).  However, they fail to explicitly disclose: (18) a polyisocyanate composition having a content of monomeric diisocyanates of not more than 20% by weight; and (24) at least 80%, 85%, 90%, 95%, 98%, 99% or 99.5% by weight, based in each case on the weight of the polyisocyanate composition A), of oligomeric polyisocyanates.
Nodelman et al. disclose a related product and process involving a reactive polyisocyanate composition (see Abstract).  They also disclose the use of isocyanurate containing polyisocyanates (see column 4, lines 28-33; column 4, line 62 through column 5, line 5; column 5, line 60 through column 6, line 7) to prevent volatizing and to “significantly decrease health concerns and risks associated with handling polyisocyanates,” (see column 5, line 60 through column 6, line 7).  This includes limiting the monomeric content to less than 2% (and a corresponding oligomer content greater than 98%) (see column 5, line 60 through column 6, line 1).  This teaching demonstrates that the instantly claimed monomer and oligomer contents are recognized in the art as suitable monomer and oligomer contents for limiting the volatizing of reactive polyisocyanate compositions, and the associated risks thereof.
(and a corresponding oligomer content greater than 98%); and (f) these teachings of Nodelman et al. demonstrate that the instantly claimed monomer and oligomer contents are recognized in the art as suitable monomer and oligomer contents for limiting the volatizing of reactive polyisocyanate compositions, and the associated risks thereof.
Regarding claims 27 and 28, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  Limerkens et al. disclose: (27 & 28) the catalytic trimerization is conducted at a temperature of greater than 150°C (see paragraph 0082).  They fail to disclose: (27) within less than 10 minutes, at least up to a conversion level at which only at most 20% of isocyanate groups originally present in the polyisocyanate composition A) are still present; and (28) at which only at most 10% of the isocyanate groups originally present in the polyisocyanate composition A) are present.  However, the skilled artisan would have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the skilled artisan would have expected the composition resulting from the combined teachings of {Limerkens et al. and Nodelman et al.} to be capable of achieving this degree of reaction because the composition resulting from the combined teachings of {Limerkens et al. and Nodelman et al.} obviously satisfies all of the material/chemical limitations of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the reaction time for the composition resulting from the combined teachings of {Limerkens et al. and Nodelman et al.} because: (a) Limerkens et al. conduct catalytic trimerization at a temperature of greater than 150°C; (b) the skilled artisan would have recognized that time, along with temperature, is a result effective variable for this type of reaction, to achieve a desired reacted final product; (c) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (d) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or 
Regarding claim 30, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (30) characterized in that the amount of nitrogen in the finished composite polyisocyanurate material is at least 9% by weight, based on the total weight of the polyisocyanurate plastic matrix in the composite polyisocyanurate material.  However, the skilled artisan would have expected the product resulting from the combined teachings of {Limerkens et al. and Nodelman et al.} obviously embrace this nitrogen content because the plastic matrix of Limerkens et al. is derived mostly from their polyisocyanate composition (see Table 1). 
Regarding claim 32, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  Limerkens et al. fail to explicitly disclose: (32) a composite polyisocyanurate material having a density of greater than 1.30 g/cm3 (1300 kg/m3) determined according to DIN EN ISO 1183-1.  Rather, they contemplate board densities varying from 5 to 2500 kg/m3, preferably 120 to 1200 ± 150 kg/m3.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composite resulting from the combined 3, preferably 120 to 1200 ± 150 kg/m3; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 35, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  Limerkens et al. fail to explicitly disclose: (35) wherein the oligomeric polyisocyanate is an isocyanurate structure in an amount of at least 50 mol%, based on the sum total of the oligomeric polyisocyanates from the group consisting of uretdione, urethane, isocyanurate, allophanate, biuret, iminooxadiazinedione and oxadiazinetrione structure in the polyisocyanate composition A).  Rather, they disclose the use of “polyisocyanate adducts containing carbodiimide groups, urethane groups, allophonate groups, isocyanurate groups, uretdione groups, or biuret groups,” including those derived from 1,6-hexamethylene diisocyanate and isophorone diisocyanate (see paragraph 0023).  These isocyanurate adducts would have obviously embraced the instantly claimed oligomeric polyisocyanate.
Regarding claim 36, the combined teachings of Limerkens et al. and Nodelman et al. are as set forth above and incorporated herein.  Limerkens et al. fail to explicitly disclose: (36) wherein the oligomeric polyisocyanate consists of an oligomeric structure selected from the group consisting of uretdione, allophanate, biuret, iminooxadiazinedione and oxadiazinetrione.  Rather, they disclose the use of “polyisocyanate adducts containing carbodiimide groups, urethane groups, allophonate groups, isocyanurate groups, uretdione groups, or biuret groups,” including those derived from 1,6-hexamethylene diisocyanate and isophorone diisocyanate (see .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-24, 26-32, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 18-32, 34, 37 & 38 of copending Application No. 16/097,997 (US 2019/0144592 A1). 
Claims 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 18-32, 34, 37 & 38 of 
Regarding claims 18-24, 26-32, and 34, the copending claims disclose: (18) process for producing a composite polyisocyanurate material (claims 18-28), comprising the following steps:
a) providing a polyisocyanate composition A) which comprises oligomeric polyisocyanates and is low in monomeric diisocyanates (claim 18) and wherein the polyisocyanate composition A) contains not more than 50% by weight, based on the weight of the polyisocyanate composition A), of aromatic polyisocyanates (claim 18), and
b) catalytically trimerizing the polyisocyanate composition A) in the presence of at least one fibrous filler B) (claim 18) and of a trimerization catalyst C) to give the composite polyisocyanurate material (claim 18), where the trimerization catalyst C) comprises at least one metal salt and/or quaternary ammonium salt (claim 18);
(19) characterized in that the trimerization catalyst C) as metal salt in step b) comprises an alkali metal salt or alkaline earth metal salt of a carboxylic acid (claim 19);
(20) characterized in that the trimerization catalyst C) as metal salt in step b) comprises potassium acetate (claim 20);
(21) characterized in that the trimerization catalyst C) further comprises a polyethylene glycol (claim 21);
(22) characterized in that the fibrous filler is selected from the group consisting of glass fibres, basalt fibres, carbon fibres and mixtures thereof (claim 22);
(23) characterized in that the fibrous filler used is glass fibres (claim 23);
(26) characterized in that the polyisocyanate composition A) has a mean NCO functionality of 1.0 to 6.0 (claim 26);
(27) characterized in that the catalytic trimerization is conducted at a temperature of greater than 150°C (claim 27) within less than 10 minutes (claim 27), at least up to a conversion level at which only at most 20% of isocyanate groups originally present in the polyisocyanate composition A) are still present (claim 27); (28) characterized in that the conversion level is a conversion level at which only at most 10% or at most 5% of the isocyanate groups originally present in the polyisocyanate composition A) are present (claim 28);
(29) composite polyisocyanurate material obtained by the process (claim 29);
(30) characterized in that the amount of nitrogen in the finished composite polyisocyanurate material is at least 9% by weight, based on the total weight of the polyisocyanurate plastic matrix in the composite polyisocyanurate material (claim 30);
(31) characterized in that the proportion by weight of the metal or the metal ions in the composite polyisocyanurate material is at least 0.00025% by weight, based on the polyisocyanate composition A) (claim 31);
(32) characterized in that the composite polyisocyanurate material has a density of greater than 1.30 g/cm3 determined according to DIN EN ISO 1183-1 (claim 32); and
(34) components consisting of or comprising the composite polyisocyanurate material (claim 34).
The copending claims fail to explicitly disclose: (18) a polyisocyanate composition having a content of monomeric diisocyanates of not more than 20% by weight; and (24) at least 80%, 85%, 90%, 95%, 98%, 99% or 99.5% by weight, based in each case on the weight of the polyisocyanate composition A), of oligomeric polyisocyanates.  Rather, they disclose a monomer content of at least 2% by weight (and a corresponding oligomer content of at most 98%).  In prima facie case of obviousness exists – see MPEP 2144.05.
Regarding claim 35, the copending claims fail to explicitly disclose: (35) wherein the oligomeric polyisocyanate is an isocyanurate structure in an amount of at least 50 mol%, based on the sum total of the oligomeric polyisocyanates from the group consisting of uretdione, urethane, isocyanurate, allophanate, biuret, iminooxadiazinedione and oxadiazinetrione structure in the polyisocyanate composition A).  
The teachings of Limerkens et al. are as set forth above and incorporated herein.  Limerkens et al. disclose a similar formulation and the use of “polyisocyanate adducts containing carbodiimide groups, urethane groups, allophonate groups, isocyanurate groups, uretdione groups, or biuret groups,” including those derived from 1,6-hexamethylene diisocyanate and isophorone diisocyanate (see paragraph 0023).  This teaching establishes that these materials are recognized in the art as suitable oligomeric polyisocyanate materials for this type of formulation.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  The use of these isocyanurate adducts in the copending formulation would have obviously embraced the instantly claimed oligomeric polyisocyanate.
Regarding claim 36, the copending claims fail to explicitly disclose: (36) wherein the oligomeric polyisocyanate consists of an oligomeric structure selected from the group consisting of uretdione, allophanate, biuret, iminooxadiazinedione and oxadiazinetrione.  
The teachings of Limerkens et al. are as set forth above and incorporated herein.  Limerkens et al. disclose a similar formulation and the use of “polyisocyanate adducts containing carbodiimide groups, urethane groups, allophonate groups, isocyanurate groups, uretdione groups, or biuret groups,” including those derived from 1,6-hexamethylene diisocyanate and isophorone diisocyanate (see paragraph 0023).  This teaching establishes that these materials are recognized in the art as suitable oligomeric polyisocyanate materials for this type of formulation.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  The use of these allophonate, uretdione, or biuret adducts in the copending formulation would have obviously embraced the instantly claimed oligomeric polyisocyanate.

Response to Arguments
Applicant's arguments filed February 7, 2021 have been fully considered but they are not persuasive.
Regarding the prior art rejection (see pages 5 of the response), Applicant argues: “neither Limerkens nor Nodelman disclose this specific polyisocyanate composition, and specifically “not more than 50% by weight, based on the weight of the polyisocyanate composition A), of aromatic polyisocyanates” in the composition. While Limerkens states generally in para. [0017] “suitable polyisocyanates for use in preparing the polyisocyanates to be dispersed in water in accordance with the present invention include the known aliphatic, cycloaliphatic, araliphatic, aromatic and heterocyclic polyisocyanates,” and enumerates aliphatic polyisocyanates in para. [0020], Limerkens pertains to aromatic systems, and all examples use SUPRASEC 1042, an emulsifiable MDI (para. [0106]. For at least this reason, Applicants submit that the instant rejection cannot be maintained and must be withdrawn.”
The Office respectfully disagrees.  Limerkens et al. identify non-aromatic polyisocyanates as preferred materials, including 1,6-hexamethylene diisocyanate and preferred provides adequate specificity to use these non-aromatic polyisocyanates.  Regardless of this disclosure, it has been found that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments – see MPEP 2123.
Regarding the double patenting rejection (see page 6 of the response), Applicant’s has requested to hold in abeyance a response, such as a terminal disclaimer (TD), to the pending ODP rejection.  However, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I)(B)(1):  “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 13, 2021